Citation Nr: 0509448	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  04-37 110	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied entitlement to service 
connection for tinnitus.  Jurisdiction of the claims folder 
was subsequently transferred to the RO in New York, New York.

The Board notes that the veteran also initiated an appeal of 
a rating decision denying service connection for bilateral 
hearing loss disability, but in a September 2004 statement 
indicated that he did not desire to appeal this denial.  


REMAND

A review of the claims file shows that a VA Form 21-4138, 
Statement in Support of Claim, was received by the Board in 
February 2005.  In that document, the appellant requested a 
Board hearing at the RO.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO in accordance with the docket 
number of his appeal.

Thereafter, the case should be returned to the Board for 
appellate review, if appropriate.  No action is required of 
the appellant until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


